Citation Nr: 1809268	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a reduction from 40 percent to 20 percent, effective May 31, 2017, for diabetes mellitus type II with mild nuclear sclerosis, both eyes ("diabetes"), was proper.

2.  Entitlement to a rating of 40 percent for diabetes prior to July 23, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued a 20 percent rating for diabetes.

In a November 2015 rating decision, the RO increased the rating for diabetes to 40 percent, effective from July 23, 2015.  Thereafter, in a May 2017 rating decision, the RO reduced the rating for diabetes to 20 percent, effective from May 31, 2017, based on a finding of clear and unmistakable error (CUE) in the November 2015 rating decision.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of entitlement to an increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reduction was proper.

In December 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

Although, a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, such a claimant may "limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law" via "clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition."  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)).  Here, during the December 2017 hearing, the Veteran testified that he was "satisfied" with the 40 percent rating for diabetes; but that he believed a 40 percent rating was warranted for the entire appeal period.  Accordingly, as the Board is restoring a 40 percent rating as of July 23, 2015, and as the Veteran has explicitly indicated that he is satisfied with a 40 percent rating for service-connected diabetes, the increased rating issue on appeal is limited to whether a 40 percent rating was warranted prior to July 23, 2015, as reflected on the title page.

In a February 2015 rating decision, the RO, in pertinent part, denied entitlement to service connection for hypertension, erectile dysfunction, tinnitus, and left upper extremity neuropathy.  In March 2015, the Veteran filed a timely notice of disagreement (NOD) with that decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the RO has acknowledged receipt of the NOD and is actively developing that claim.  See July 2015 Correspondence.  As such, this situation is distinguished from Manlincon where an NOD had not been recognized.  Accordingly, the Board declines to exercise jurisdiction over those claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDINGS OF FACT

1.  The November 2015 rating decision, which assigned a 40 percent evaluation for service-connected diabetes mellitus, was based on the law and evidence then of record and constituted a reasonable exercise of rating judgment; the rating action was not clearly and unmistakably erroneous in assigning a 40 percent evaluation for diabetes mellitus.

2.  The evidence is in relative equipoise as to whether the Veteran's diabetes mellitus, which was managed with insulin and restricted diet, also required regulation of activities prior to July 23, 2015.  


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for service-connected diabetes mellitus type II with mild nuclear sclerosis, both eyes, from 40 percent to 20, effective May 31, 2017, was improper; restoration is warranted.  38 U.S.C. §§ 1155, 5109A (2012); 38 C.F.R. §§ 3.105(a), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.119, Diagnostic Code 7913 (2017).

2.  Prior to July 23, 2015, the criteria for a 40 percent rating for diabetes mellitus type II with mild nuclear sclerosis, both eyes, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Here, the Board is restoring a 40 percent rating since July 23, 2015, and granting a 40 percent rating prior to July 23, 2015, which is a full grant of the benefits requested on appeal by the Veteran, as discussed above.  Accordingly, the Board finds that any VA deficiency in complying with VCAA is harmless error as the Board's action below constitutes a full grant of benefits for that issue.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II. Rating Reduction

The propriety of the May 2017 rating decision requires consideration of two separate standards, the standard relating to clear and unmistakable error (CUE) and the standard governing reduction of benefits.  That is, the May 2017 rating decision was based on a determination that CUE existed in the November 2015 rating decision.  If CUE was not present in the November 2015 rating decision, then there is no basis for the reduction.  If CUE was present in the November 2015 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  As explained below, the Board finds that CUE is not present in the November 2015 rating decision and the discussion of reduction procedures is not needed.

In November 2015, the RO awarded a 40 percent rating for diabetes mellitus based upon a November 2015 VA examination report, wherein the examiner indicated that the Veteran required regulation of activities as part of the medical management of his diabetes.  The examiner cited as examples of such regulation of activities that the Veteran reported "no more than 10 min standing or sitting at any given time."  The 40 percent rating, which was effective from July 23, 2015, was also based on correspondence from the Veteran's VA physician, which was received at the RO on July 23, 2015, and which shows a recommendation that the Veteran not engage in prolonged walking or standing of over ten minutes at a time due, in part, to diabetes mellitus.  

In May 2017, the RO found CUE in the November 2015 decision assigning a 40 percent rating for diabetes because the November 2015 VA examiner's statement regarding regulation of activities, i.e. no more than 10 minutes standing or sitting at any given time, was "not consistent with regulation of activities for VA purposes and a 20 percent evaluation is appropriate for the condition."

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. §§ 3.104 (a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. at 313 (en banc).

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

On review, the correct facts, as they were known, were before the claims adjudicator in November 2015, when the rating decision was rendered that assigned an increased evaluation of 40 percent for the Veteran's diabetes.  Considering the evidence referenced above, it is not undebatable that an error was made in finding that regulation of activities was medically required for the management of the Veteran's diabetes.  That is, the clinical evidence before the RO in November 2015 could be interpreted by a factfinder as being either for or against such a finding.  As discussed above, disagreements with how evidence is weighed do not form the basis for CUE.  Here, the RO's initial interpretation of these facts as supporting a 40 percent rating for diabetes was reasonable, and cannot be categorized as clear and unmistakable error.  Accordingly, the Board concludes that the November 2015 rating decision did not contain CUE and the reduction of the rating for diabetes, from 40 percent to 20 percent, was improper.  38 C.F.R. § 3.105 (a).

III. Increased Rating

As discussed above, the Board finds that the Veteran's 40 percent rating for diabetes must be restored, effective July 23, 2015.  As noted in the introduction, the Veteran is satisfied with a 40 percent rating as of July 23, 2015, but he contends that a 40 percent rating should be assigned for the entire rating period on appeal.  For the reasons that follow, the Board agrees.

Prior to July 23, 2015, the Veteran was assigned a 20 percent disability rating for diabetes pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Turning to the evidence of record, in a July 2009 statement, the Veteran's VA physician, Dr. G.W., recommended no prolonged walking or standing over 10 minutes at a time.  

The Veteran was afforded a VA examination in September 2009.  The Veteran reported progressive loss of strength in his legs, and he indicated that he treated his diabetes with oral medication and insulin.  He also reported that he was unable to walk for extended periods of time.  The examiner indicated that the Veteran's diabetes does not cause any restriction of activities.  The examiner also indicated that the Veteran's diabetes affects his occupational and daily activities in that the Veteran cannot sit, stand, or walk for prolonged periods.  

The Veteran was afforded a VA examination in November 2012.  The examiner noted that the Veteran's diabetes was managed by oral medication and more than one injection of insulin per day.  The examiner also noted that the Veteran's insulin dose had been increased multiple times since 2011.  The examiner indicated that the Veteran did not require regulation of activities as part of the medical management of his diabetes.  The examiner noted that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month and that the Veteran had no episodes of hospitalization for ketoacidosis or hypoglycemic reactions in the past 12 months.  The examiner also noted that the Veteran did not have progressive unintentional weight loss attributable to diabetes; however, he did have progressive loss of strength attributable to diabetes.  The examiner indicated that the Veteran's diabetes impacted his ability to work because the Veteran was having difficulty with controlling his diabetes.  Specifically, the examiner noted that the Veteran's glucose readings were usually over 200, and so, when his glucose readings go below 200, "his body becomes sweaty, clammy, and overall feels poorly as if his readings were too low."  The examiner also indicated that "[t]his occurs multiple times throughout the week making it difficult to concentrate and function."  

In a statement received at the RO in July 2015, Dr. G.W. noted that the Veteran was precluded from prolonged walking or standing (i.e., over 10 minutes at a time) due to chronic low back pain and diabetes mellitus.  

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating of 40 percent were met prior to July 23, 2015.  Specifically, the Board finds that the Veteran's diabetes was managed by insulin, regulation of diet, and regulation of activities.  Although the September 2009 and November 2012 VA examiners noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes, both examiners also noted that the Veteran's diabetes impacted his ability to work.  Significantly, the November 2012 VA examiner indicated that the Veteran's symptoms make it difficult for him to concentrate and function multiple times throughout the week.  Additionally, the Veteran's VA physician noted in April 2009 that the Veteran's activities were restricted, and in July 2015, the same physician elaborated that such restriction were due, in part, to diabetes.  In light of the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's diabetes required regulation of activities prior to July 23, 2015.  Therefore, since the Veteran's diabetes mellitus required insulin, regulation of diet, and regulation of activities for the entire period on appeal, an evaluation of 40 percent is granted for the period prior to July 23, 2015.

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  

Here, the Board notes that the Veteran is already separately service-connected for peripheral neuropathy of the bilateral lower extremities associated with diabetes (10 percent for each extremity) and those issues are not currently on appeal.  

The Board notes that the Veteran has bilateral nuclear sclerotic cataracts associated with his type II diabetes mellitus which the RO found to be noncompensable.  

Cataracts, of any type, are rated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6027.  The Veteran's cataracts are preoperative.  See October 2015 VA Examination.  Therefore, they are evaluated based on visual impairment.  

Generally, impairment of visual acuity is determined based on corrected distant vision.  38 C.F.R. § 4.76 (b).  A noncompensable rating is assigned when vision is corrected to 20/40 in both eyes; there is no rating for visual acuity better than that. 38 C.F.R. § 4.79.  

Here, the Veteran's bilateral cataracts have resulted in no worse than 20/40 vision in each eye, corresponding to a noncompensable rating pursuant to DC 6066.  See October 2015 VA Examination (corrected distance 20/40 or better bilaterally); June 2007 VA Examination (correct vision of 20/20 bilaterally); May 2006 VA Examination (corrected distance 20/20 bilaterally).  Nor does the evidence support a finding of visual field loss or impaired muscle function.  See October 2015 VA Examination.  Therefore, those diagnostic codes pertaining to visual field loss are not for application.  See 38 C.F.R. § 4.79, Diagnostic Codes 6080, 6081, 6090, 6091.  Thus, a separate compensable rating for bilateral nuclear sclerotic cataracts is not warranted.  

Regarding other complications of diabetes, the RO is currently developing the Veteran's NOD to a February 2015 rating decision denying entitlement to service connection for hypertension, erectile dysfunction, and left upper extremity neuropathy, all as complications of diabetes.  As addressed in the Introduction, those issues are not currently before the Board.

In sum, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a disability evaluation of 40 percent is warranted for the Veteran's service-connected diabetes prior to July 25, 2013.  See 38 U.S.C. § 5107(b).  


ORDER

A 40 percent disability rating for diabetes mellitus type II with mild nuclear sclerosis, both eyes, is restored, effective July 23, 2015.

Prior to July 23, 2015, a 40 percent rating for diabetes mellitus type II with mild nuclear sclerosis, both eyes, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


